SWAN, Circuit Judge
(dissenting).
The alien for whose transportation the appellee has been fined was a “nonquota immigrant” as defined in section 4 of the Immigration Act of 3.924 (8 USCA § 204 (b). He had been previously lawfully admitted to the United States and was returning from a temporary visit abroad. Section 3.6 imposes a fine for bringing to this country “any immi*274grant who does not have an unexpired immigration visa.” 8 USCA § 216. But this must .be harmonized with section 13 (8 USCA § 213). Paragraph (a) thereof declares that no immigrant shall be admitted “unless he has an unexpired immigration visa”; and paragraph (b) reads as follows:
“In such classes of cases and under such conditions as may be by regulations prescribed immigrants who have been legally admitted to the United States and who depart therefrom temporarily may be admitted to the United States without being required to obtain an immigration visa.”
The regulation in force at the date of the alien’s arrival, October 28, 1926, was Executive Order No. 4476, issued July 12, 1926. This provided that immigrants “must present immigration visas,” and that aliens previously admitted, who are returning from a temporary visit abroad, “may present, in lieu of immigration visas, permits' to reenter, issued pursuant to section 10 of the Immigration Act of 1924 [8 USCA § 210].” Hence a re-entry permit will serve as a substitute for the immigration visa referred to in section 16. Hamburg-American Line v. United States, 291 U. S. 420, 425, 54 S. Ct. 491, 78 L. Ed. 887.
If the regulation is to be read with absolute literalness, the immigrant must be able to malm physical presentation of his document, either visa or permit, on arrival; no excuse will serve, for the Secretary of Labor appears to have no discretion under section 13 (b), 8 USCA § 213 (b), to waive the requirement of the regulation, and can act under 8 USCA § 136 (p) only in case the alien is returning to an unrelinquished domicile of seven consecutive years (see United States v. Trudell, 284 U. S. 279, 52 S. Ct. 143, 76 L. Ed. 291); hence the alien must be excluded and a fine imposed upon the carrier. I cannot believe the regulation should receive so literal a construction. If the immigrant embarks with a visa or permit but loses it during the voyage (in a shipwreck, for example), is he to be excluded and the shipowner to be fined because his document was lost, if competent documentary proof shows that the visa or permit was originally issued? To my mind the answer should obviously be “No.” The statute says the immigrant must “have” a visa; I think this is satisfied if one is issued to him, and that the regulation should be interpreted to require him before admission to “present” the issued document, either visa or permit, or some equivalent document showing its original issuance, together with a satisfactory explanation of its loss. This seems to have been the administrative interpretation adopted by the Secretary of Labor in admitting the alien under section 13 (b); otherwise his admission would be in the teeth of the statute and regulation. If such interpretation is permissible in considering the alien’s admission, it is equally permissible in considering whether the shipowner incurred the fine. It is, moreover, a reasonable interpretation, since no danger of imposition exists. The alien’s application for permit, which includes his photograph and a description of personal characteristics, is on file in the Department of Labor, and makes possible identification as completely as though the permit itself were presented. In my opinion the Commissioner General’s letter, together with the application obtained from the Department’s files, was the equivalent of the permit, justifying the alien’s admission and establishing that no penalty was incurred by the carrier. The judgment should be affirmed.